       Case 1:19-cv-09395-JPO-RWL Document 39 Filed 02/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                  2/12/2021
MAHABIR MAHABIR a/k/a                                          :
RANDOLPH MAHABIR,                                              :
                                                               :    19-CV-9395 (JPO) (RWL)
                                    Plaintiff,                 :
                                                               :    ORDER
                  - against -                                  :
                                                               :
QUEENS DOLLAR, INC. d/b/a                                      :
99 CENTS RUSH, et al.,                                         :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        A pre-settlement conference call was scheduled for today, Friday, February 12,

2021, at 11:00 a.m. Neither party appeared. Additionally, Defendants have not filed the

requisite pre-conference statement, which was due on February 11, 2021. The parties

have provided no excuse for these lapses. Accordingly, (1) counsel shall thoroughly and

carefully review my rules and procedures for settlement conferences available on the

Court’s website, (2) counsel and the parties shall fully comply with those rules and

procedures, (3) at or before the settlement conference scheduled for February 18, 2021,

counsel shall explain why they failed to appear for the February 12, 2021 call, and

(4) Defendants shall submit their pre-conference statement no later than Monday,

February 15, 2021.

                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                        1
      Case 1:19-cv-09395-JPO-RWL Document 39 Filed 02/12/21 Page 2 of 2




Dated: February 12, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
